DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This office action is written in response to applicant’s response received on April 7, 2022. Claim 2 has been canceled. Claims 3-6 have been withdrawn for being directed to a non-elected invention. Claim 1 is under examination. 
Response to Amendment
The rejection of claims 1 and 2 under 35 USC § 112(b) is withdrawn in light of the claim amendment on April 7, 2022. 
The rejection of claims 1 and 2 under 35 USC § 112(d) is withdrawn in light of the claim amendment on April 7, 2022. 
Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
This application claims priority to foreign application CHINA 201911365498.0 filed on December 26, 2019. 
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy has been filed in parent Application No. 17/134,296, filed on December 26, 2020. 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Information Disclosure Statement
	The information disclosure statement filed on December 26, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Maintained Rejection) Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a naturally occurring bacterium, without significantly more. 
The claim recites Applicants’ strain no. CGJ001, a strain of Enterobacter, which applicants deposited in a depository with Accession Number CGMCC NO. 18661. The specification discloses that this bacterium is naturally occurring and that it was isolated from a river sample and studied for its ability to degrade hyaluronic acid. See page 5, Example 1, and page 8, Example 4. This judicial exception is not integrated into a practical application because the claims are drawn simply to the bacterium itself. Since the facts indicate that the recited characteristics are inherent to the naturally occurring strain, the claimed bacterial strain does not possess any markedly different characteristics from its naturally occurring counterpart. There are no additional elements recited that would integrate the judicial exception into a practical application or add significantly more. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as demonstrated by the Applicants’ examples, strain CGJ001 is a naturally occurring strain isolated from river water that was characterized; characterizing a naturally occurring strain of bacteria does not add any additional elements to the naturally occurring strain Enterobacter CGJ001 to qualify for a judicial exception. 
Response to Arguments
	Applicant argues that the Enterobacter sp. CGJ001 strain is not naturally occurring because it has been isolated and characterized. Applicant asserted that the isolated strain has many markedly different characteristics and advantages as described in Figures 1-7, Examples 2-5, and paragraphs [0030]-[0031] of the specification. 
	Applicant's arguments filed on April 7, 2022 have been fully considered but they are not persuasive. The specific Enterobacter sp. CGJ001 strain was isolated from a polluted river water sample. The process of screening and identifying the strain as having excellent enzyme activity, strong specificity for hyaluronic acid, good thermal stability and pH stability merely characterizes the properties of the naturally occurring strain as it was obtained. No additional modifications were made to the strain as it naturally occurs, other than to simply characterize the properties of the strain. Thus, the strain identified as CGJ001 does not have markedly different characteristics from the strain as found in nature. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Maintained Rejection) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, it is apparent that the Enterobacter sp. CGJ001 strain is required to practice the claimed invention. The method of obtaining the Enterobacter sp. CGJ001 strain disclosed in the specification indicates that Applicants isolated this strain from a polluted river water sample [specification, paragraph 00041]. Should one in the art try to reproduce the method described, it is unlikely that a strain identical to the CGJ001 strain would be obtained. As such, the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of Enterobacter sp. CGJ001. 
The process disclosed in the specification does not appear to be repeatable; it is not clear that the invention will work with commonly available material, and it is not apparent if the biological materials considered necessary to make and use the invention are both known and readily available to the public. While the sequence information of Enterobacter sp. CGJ001 strain is disclosed, which could enable one in the art to confirm whether they have obtained or replicated the strain as claimed by the Applicants, it is likely that an Enterobacter sp. strain isolated by another would not necessarily be the exact strain CGJ001 as claimed by the Applicant. Therefore, a deposit at a recognized depository may be made to obviate this rejection. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit, or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that that deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit, or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that: 
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request; 
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent; 
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request, or for the enforceable life of the patent, whichever is longer; and 
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807). 
Response to Arguments
Applicant states that a statement has been made by its attorney of record that the specific strain has been deposited under the Budapest Treaty. 
Applicant's arguments filed on April 7, 2022 have been fully considered but they are not persuasive.  Receipt of the statement submitted on April 7, 2022 is acknowledged.  However, the statement is incomplete for failing to include the required statement “that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent”.  37 CFR 1.808 is not applicable to a deposit made under the terms of the Budapest Treaty as it is a requirement for a non-Budapest Treaty deposit.  Applicant’s argument clearly states that the deposit was made under the terms of the Budapest Treaty.  As set forth in the previous office action dated 02/24/2022 on page 11: if the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit, or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent, would satisfy the deposit requirement made herein.  The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hynes, WL et al. (“Hyaluronidases of Gram-positive bacteria”, FEMS Microbiology Letters, 2000, Vol. 183, pp. 201-207) teaches that a variety of microorganisms are capable of producing hyaluronidase, including both gram-positive and gram-negative strains of bacteria (p. 202, Section 2 – Organisms producing hyaluronidase). Hynes does not teach Enterobacter species. 

No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657